DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-26 & 31-34 is/are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Kujawa et al. (WO 2017/120465 A1).
Kujawa et al teach a method of treating various types of hearing loss/cochlear injury in subjects comprising administering parentally/intratympanically the Trk neurotrophin agonist NGF in pharmaceutical compositions of one dose up to 12 hours before a noise episode and one or more after an episode (e.g., pgs. 3, 6-7, 10 & 12; as it relates to claims 17-21, 24, 26, 31-32 & 33-34).  In that Kujawa’s pharmaceutical compositions encompass use of polyvinyl alcohol, glycerol, polyethylene glycol, as well as poly-lactic acid and poly-glycolic acid (e.g., pgs. 12-14), the limitations of claims 21-25 are anticipated.

Claim(s) 17, 18, 20-24, 26 & 31-34 is/are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Saragovi et al. (WO 2017/019905 A1; IDS Ref # 5).
Sarogovi et al teach a method of treating hearing loss in a subject with noise-induced hearing loss and ototoxicity comprising intratympanic/intracochlear administration of a neurotrophin, such as BDNF, with pharmaceutically acceptable carriers at dosages of once per day or 2-3 times a day individually or simultaneously (e.g., pgs. 2, 8, 26, 39 & 66-67; as it relates to claims 17, 18, 20-21, 24 & 31-34).  In that Sarogovi’s pharmaceutical compositions encompass use of the pharmaceutically acceptable carriers polyvinyl alcohol, glycerol, polyethylene glycol, PEG-400, polyvinyl alcohol-polyethylene co-polymers, as well as suspensions, gels, multiparticulates/microencapsulates (e.g., pgs. 53-60 & 64), the limitations of claims 21-24 are anticipated.

Claim(s) 17-25 & 31-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhai (2015; IDS Ref# 16).
Zhai et al teach a method of treating blast-induced hearing loss in human subjects comprising administering 30 ug of recombinant murine NGF in the pharmaceutically acceptable carrier saline through intramuscular injection once a day and which reached the cochlea and tympanic membrane as measured by tympanometry (e.g., pgs. 3148; as it relates to claims 17-21, 24, 28-29, 31-32 & 33-34).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Kujawa et al., Saragovi et al., and/or Zhai et al, in view of Plontke et al. (2017; IDS Ref # 14).
Neither Kujawa et al. Saragovi et al. nor Zhai et al. teach addition of steroids as an additional active ingredient to treat hearing loss (i.e., as it relates to claim 27).
Plontke et al teach a method of intracochlear/intratympanic treating hearing loss daily with continuous release of the neurotrophin BDNF, as well as treating such hearing loss daily with the glucocorticoids prednisolone and dexamethasone in the biodegradable pharmaceutically acceptable carrier PLGA (e.g., pgs. S20-S21, S23 & S26; as it relates to claims 17-21, 24, 26, 31-32 & 33-34).


It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use Zhai’s NGF concentrations of about 30 ug of NGF in either Kujawa’s or Sarogovi’s methods of treating hearing loss with preferably human NGF to minimize immunorejection concerns, because all of these methods encompass treating the loss of hearing in human subjects.  As far as using 2 ug- 20 ug of NGF instead, as recite in claim 30, the concentration of NGF to be used is a result effective parameter, and therefore, routinely subject to optimization, and therefore, an obvious optimization of the instant method.  In that the steroids glucocorticoids/prednisolone/dexamethasone are used for the same purpose of treating hearing loss, as taught by Plontke et al, it is obvious to combine treatments for the same disorders with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday from 9:00 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for this Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        February 17, 2021